DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.  Claim 15 states “an apparatus according to a combination of two or more preceding claims”, where a combination of two or more claims would be for example, a combination of claim 13 and 14.  An apparatus according to claims 13 and 14, would not be proper claim wording (MPEP 608.01(n) B1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the claim states: “a method or an apparatus” which is unclear if this is a method or apparatus claim.  The combination of two or more preceding claims is also unclear, could the combination be method claim 5 with apparatus claim 11?
Regarding claims 1 and 8, the claim states: “receiving downlink control information (DCI) informing a first PUCCH resource for transmitting the A-CSI” is unclear in regards to the phrase “informing 
Regarding claims 1 and 8, the claim states: “transmitting the A-CSI or the another A-CSI which has a larger number of time-axis resources allocated” is unclear.  It reads as transmitting (1) the A-CSI or (2) the another A-CSI which has a larger number of time-axis resources allocated, meaning the other A-CSI has a larger number of time resources allocated but either one can be transmitted.  It is assumed the Applicant meant to state “transmitting the A-CSI or the another A-CSI, whichever A-CSI has a larger number of time-axis resources allocated”.  This reads as transmitting whatever A-CSI happens to have the larger time resources allocated, either the first or second A-CSI could have more resources allocated and transmit only the larger one.  Further it should be “the other A-CSI” instead of “the another A-CSI” or the Applicant can use first and second to refer to the A-CSIs.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the rejections in the current office action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461